﻿
1.	 I am addressing this illustrious and sovereign General Assembly for the first time on behalf of the heads of State of the Permanent Inter-State Committee on Drought Control in the Sahel. I do so keenly aware of the importance of the praiseworthy work taken on by all of you, the representatives of States of all continents.
2.	If man now has everything that mankind has always dreamed of possessing in order to live in harmony with nature and to merge into a coherent and single whole, he nevertheless also possesses other means of unequalled power, which can reduce everything to ashes and annihilate thousands of years of civilization.
3.	That is why so many hopes are placed each year in the General Assembly, which people expect to be a gathering of clear-minded people anxious to preserve the future of nations, united by the same determination to overcome all obstacles to the progress of mankind.
4.	Millions of men and women expect of your resolutions and recommendations concrete acts which will help to transform the tears of the victims of colonialism, racism and apartheid into smiles of hope, to provide the comforts so long awaited in the refugee camps, to provide the encouragement indispensable for the freedom- fighters, or, to put it in the simplest terms, to provide bread for those who are hungry, and the will to live for those who see death as the best option.
5.	I do not think one can live a carefree life when one knows that although world-wide agricultural production today could satisfy the food needs of the people of the Earth, hunger and malnutrition condemn the majority of the inhabitants of the planet to live in sub-human conditions.
6.	The truth is that in the era of computers and space exploration, human society has still not proved able to satisfy the most elementary needs of a large majority of its members. Those people who live today in abundance and comfort are forgetting how precarious their situation can be, that sooner or later the consequences of poverty, which is rife in vast regions of the world, will affect them too.
7.	World leaders live with their eyes focused on the year 2000, trying to fathom the enigmas of the next era. But at the same time there is a growing awareness of the risks involved in the fact that humanity has carried with it so many vestiges of the servitude of the past.
8.	We live in insecurity and anguish, knowing that a critical limit to tensions has been reached and that every day sees a dramatic reduction in man's ability to control and restrain his own actions, which in. most cases are born of attitudes condemned by the conscience of mankind.
9.	That is why the 30 million people in the Sahel— whom I have the honour, but above all the responsibility, of representing in this forum—base their hopes on overcoming the scourges that threaten their very existence, that is to say, drought and desertification, in the conviction that :t is possible to change the present system of relations between peoples and States and devote the vast energies and resources that man has at his disposal to action that would correct the present dangerous imbalance and increase material and social well-being.
10.	We are convinced that there is now an urgent need, in order to preserve the hopes of peace among men and harmony among nations, which constitute the very essence of the Charter of the United Nations, to mobilize without delay all available resources and technologies to face with courage and a sense of responsibility the serious problems affecting mankind, which are a challenge to our consciences. This has been the motivation in discussions at previous sessions and testifies to a profound awareness of these problems within the Assembly. It seems to us, therefore, that we should pursue a thorough analysis of the various aspects of the situation and implement policies which will make it possible to carry out decisions already taken or to be taken.
11.	I should like at this time to greet all representatives as the messengers of hope. The world in which we live needs your efforts to spare it further tragedies or even annihilation. We know today from the consensus within the Assembly that the future for which the United Nations is working cannot be based on hatred or injustice or the abdication of our individual and collective responsibilities.
12.	It was undoubtedly this understanding that led to the choice of Mr. Jorge Illueca to direct this session. He is a man of dialogue and an expert in the problems of our day, and we have no doubt that he will succeed in conducting the session to a successful conclusion, following in the footsteps of Mr. Imre Hollai, whose human qualities, combined with those of a distinguished diplomat, made it possible for him to carry out so brilliantly the formidable task entrusted to him last year.
13.	However, even though it is not in the character of the Sahelian to give way to pessimism, I must say that the present unfavourable factors and the known facts of the world situation give no grounds for much optimism for years to come.
14.	We are therefore very pleased to have at the head of the Organization, as Secretary-General, a man who in a short space of time has given proof of his sense of responsibility and calm determination in the face of the innumerable challenges which have confronted him day by day since he took office. Mr. Javier Perez de Cuellar's efforts to reduce international tension, enhance the credibility of the United Nations system and create conditions which will bring us closer to the fundamental objectives of the Charter encourage our belief that his actions will have positive results and strengthen our hope that, despite the present difficulties and the complexity of the problems besetting the international community, mankind will succeed in overcoming these problems and the world will recover from its sufferings.
15.	We are also pleased by the admission of Saint Christopher and Nevis, which has expanded the United Nations family and strengthened our conviction that the struggle of peoples for self-determination and independence is part of the historical evolution of mankind and a legitimate and irrefutable right.
16.	Drought and desertification are today among the principal causes of the evils afflicting large areas of our planet. More than one third of the arable land throughout the world is situated in regions of the globe affected by drought. As far as the African continent is concerned, the extent of arid and semi-arid zones is alarming, at present 44 per cent of the land area. Furthermore, low- fertility land in Africa covers 18 per cent of the total surface area. It has been calculated that every year 50,000 to 70,000 square kilometers of arable land are lost to the advancing desert, thus posing a direct threat to the survival of 14 per cent of the world's population, about 628 million people.
17.	The United Nations Conference on Desertification, which was held at Nairobi from 29 August to 9 September 1977, produced a plan of action and concluded that, if man is one of the principal agents of desertification, today he possesses the technological means to combat it. In the course of that Conference, the Secretary-General declared that priority should be given to the most vulnerable countries and that internal efforts should be focused more on the population than on the land.
18.	If we focus attention on the region which encompasses the members of CILSS—leaving aside for the moment the overall picture—we can see that without the shadow of a doubt this is the most affected zone. The geographical and human area known as the Sahel is at present experiencing difficult and worrying times, brought about by the terrible drought ravaging our countries and the desertification which is inexorably gaining ground despite all the efforts of the Governments and peoples of the region to check the degradation of the Sahel.
19.	In the face of this situation, we believe it appropriate to set forth in the Assembly the concern of our countries and to give an account of the efforts we have made to eliminate or at least reduce the causes of this problem. Toughened by the bitterness of the struggle for survival, the Sahelian peoples have learnt to accept only the language of facts when what is at stake is food and the creation of the necessary conditions for a decent life.
20.	Situated in the wide belt of the arid and semi-arid zones of the continent, the Sahel covers an area of approximately 146 million hectares. In countries concerned—Chad, Mali, Mauritania, Niger, Senegal, Gambia, Upper Volta and Cape Verde—45 per cent to 66 per cent of their territories is made up of arid and desert zones.
21.	A certain number of known factors have combined to bring about accelerated deforestation, an increase in the process of desertification, and hence an imbalance in the whole ecosystem of the region. For example, if the present rate of exploitation continues, it is calculated that Mauritania's forests will disappear in five to 10 years.
22.	In Niger forestry resources will satisfy barely 45 per cent of the energy needs over the next 20 years, if consumption is not reduced. In Mali the situation is similar to that in Niger. In Cape Verde the problem is the same, or worse.
23.	If nothing is done to modify the present trends, such as the reduction of the fertility of the soil, increasing desertification and other similar problems—the Sahel will move inexorably towards ecological catastrophe.
24.	Since the sixteenth century the Sahelian region has suffered the consequences of more than 20 major droughts, but it was the droughts of the 1960s and 1970s which called mankind's attention to the suffering of the peoples living there. Really tragic circumstances were experienced throughout that period.
25.	The great drought which devastated the Sahelian countries in 1972-1973 had tragic features. During those two years harvests shrank by one third on average, and between one third and two thirds of the cattle were lost. The population that survived shows the effects of the chronic malnutrition to which it is subjected.
26.	Although the drought has abated somewhat, it has become endemic. Thus, in addition to desertification, the Sahel is confronted with other very serious problems, such„ as the food and energy crisis, which is becoming more acute with each passing day. Water supply for the population is also a problem, as is water for agricultural purposes, which is indispensable.
27.	According to estimates made by the Economic Commission for Africa, the degree of food self-sufficiency, which was of the order of 80 per cent in 1975, will be about 60 per cent in 1990 and only 50 per cent in the year 2000 if the present trends are maintained. From the same source we learn that the cereal deficit will double by 1990, and so will the number of people suffering from malnutrition.
28.	To be specific, while between 1973 and 1980 the cereal imports of the eight Sahelian countries were of the order of 800,000 tons a year, they exceeded a million tons in 1982. According to estimates of FAO, consumption may amount to 7 million tons in 1985 and 9 million tons in 1995, with import needs estimated at two or three million tons over the last decade of the century. Indeed, cereal production has shown an increase of 1 per cent a year while the population has increased at a rate of over 2.5 per cent a year. It is estimated that the population of the Sahel, which today numbers about 31 million, will reach about 50 million by the end of the century.
29.	We are aware that to meet the growing food shortage, an increase in production is absolutely indispensable, and that is why Sahelians have been devoting substantial efforts to the difficult struggle thus imposed upon them. For this, it is necessary not only to lay down a coherent policy for development but also to find ways of bringing about more active participation on the part of the people, to adapt structures to the needs of development and undertake large-scale action in the fields of training and research.
30.	Similarly, the development of rain-watered and irrigated crops must be accompanied by action to protect growing and stored crops.
31.	The struggle against pests that damage and destroy crops must also be intensified, side by side with the development of cultivation, and be the subject of joint programmes both nationally and regionally.
32.	As water is a rare commodity in the Sahel and the existing supplies are seriously threatened by drought and even by pollution, special attention must be given to the problem of water supply for the people. Of the 70,000 water-supply points which it is estimated will be needed by the year 2000 to ensure the minimum supply of drinking water in accordance with the recommendations of WHO, there existed about 18,000 at the beginning of 1982; that is, only 25 per cent of the needs were covered.
33.	Thus it is understandable that our organization, CILSS, should give priority to water supply projects in the Sahel, and we are sure that the international community will once again understand our concerns and thus make it possible to alleviate the burden that the search for this precious liquid represents for Sahelians at present, particularly for the women. The gravity of the situation confronting the Sahelian countries does not admit of partial or improvised solutions. That is why the application of a rural development strategy which would lead to self-sufficiency and food security and the restoration of the ecological balance is a fundamental priority of our regional organization, CILSS, which has since its foundation in 1973 undertaken a series of actions to remedy agricultural deficits, to curb desertification and to create the necessary conditions for integrated development throughout the region.
34.	CILSS reflects a profound awareness not only of the dangerous degradation of the environment in the region but also of the need to meet the challenge of nature in a coherent and coordinated manner. If the work of CILSS has had repercussions beyond the frontiers of the Sahel, it is because all those who in one way or another are sensitive to the problems of the region have found in it an appropriate framework for demonstrating the human solidarity which today is more necessary than ever.
35.	At the time of its foundation 10 years ago at Ouagadougou, our organization was given the task of coordinating all activities in the fight against drought and its effects at the subregional level. It was also given the task of making the international community aware of the problems of drought and mobilizing the resources needed to carry out the emergency programme laid down by the States and to finance operations. There was also the task of seeking financing for common programmes.
36.	In 1976 CILSS, in co-operation with the Club du Sahel, laid down a development strategy for its member States up to the year 2000, and for the period 1977 to 1982 it worked out a series of integrated projects known as first generation projects I shall try to retrace the most significant stages covered by CILSS in the course of its existence.
37.	The result of the historic decision to establish the organization in 1973, CILSS reflected the combined efforts of member countries to confront the grave situation which threatened to exterminate our peoples. In 1976 the secretariats of CILSS and of the Club du Sahel produced short-term, medium-term and long-term strategies for development based on preliminary FAO studies. From 1977 to 1982 our organization moved towards the initial programming of its work, which could be described as short-term programming. As a result, a number of projects were identified. The third Conference of Heads of State and Government or CILSS, held at Banjul in 1977, made its First-Generation Programme the sole sphere of action for CILSS for the period 1977 to 1982, and thus it became the first joint enterprise by the member countries in their struggle for survival. At its fifth Conference of Heads of State and Government, at Praia in
January 1982, a progress report for the First-Generation Programme was presented. An analysis of the situation demonstrated that the financing obtained was about 60 per cent of the project costs.
38.	In the medium-term, for the period 1982 to 1990, we had to reformulate all the policies of CILSS by working out sectoral assessment programmes, which will make it possible to go into further detail on the work of each sector. We might characterize this medium-term period as the second-generation programme, the purpose of which is not only the establishment of a diagnosis of action carried out in the framework of the First-Generation projects but also a reformulation of programmes, with new guidelines which would make possible a transition to a new generation of projects that would no longer be confined to limiting the consequences of the drought but would become a true development project for the Sahel, giving pride of place to water supply.
39.	Over the long term CILSS proposes to bring about the full restoration of the Sahelian ecosystem and food self-sufficiency, which are the ultimate objective for which we are mobilizing our joint efforts.
40.	Although the international community is continuing to assist our organization, I had to appeal for an increase of their assistance on the occasion of my visit to FAO last November, in the light of the progressive decline of the Sahel and the size of the problems facing Sahelians. Indeed we know that, in spite of joint action on the part of the States in question and considerable external aid, the situation in the Sahel has hardly improved in its fundamental aspects. Climatic vicissitudes and the international situation have something to do with this. The Sahel has made no progress towards food self-sufficiency. Food aid is perpetuating itself. Certain countries are in an alarming economic and financial situation.
41.	In my capacity as current Chairman of the Conference of Heads of State of CILSS, I am once again appealing to the international community to increase its help to member States of the CILSS in their development programmes and their campaign against desertification. This help is needed for carrying out development projects already designed and approved by the respective Governments; for executing already designed and approved regional projects to fight desertification; for basic studies needed for learning the potential for development at the national and regional levels; for establishing and/or strengthening research and training institutes at the national and regional levels to find solutions to the limitations of the programmes already mentioned; and for strengthening national and subregional capacity in the planning, management and evaluations of integrated development action.
42.	We are aware that food aid is not the solution sought by the people of the Sahel for the problems confronting them, but we should like to reiterate the fact that it is essential to maintain this type of aid, particularly in view of the disappointing rainy season during the present harvest season, which has made it necessary for us to plan for considerable food shortages.
43.	Various agencies of the United Nations family have participated in the development efforts of the Sahel. In recent years they have increased their activities, and we are sure that with the support of all, this improvement will become even more tangible.
44.	In particular, we must mention the important role played by FAO and UNDP, either directly or through the United Nations Sudano-Sahelian Office, in the struggle to achieve the priority targets of CILSS.
45.	Permit me, on behalf of the heads of State of the member countries of CILSS, to extend our thanks to all the countries and organizations which have joined us in this titanic struggle against desertification and its consequences.
46.	However, we must not lose sight of the fact that the work of CILSS began and is being carried on in a period of international recession, with a strong tendency towards a decline in development assistance.
47.	The difficulties of financing the action advocated by CILSS and which various United Nations agencies have undertaken for our benefit are obvious. However, financing such action is urgent, since only the implementation of these programmes will enable us to prevent further catastrophes. Without this action, the Sahelian peasant will have to continue waging a bitter struggle for survival—a struggle in which so many of his predecessors have lost their lives and which is based on empirical methods which, more often than not, only make the situation worse.
48.	Desertification knows no frontiers and is a process which feeds on itself. If the international community is not capable of making available to our countries means to enable us to halt its progress, problems will persist without any lasting solution and the granting of aid to ease hunger caused by drought will have to go on, while desertification will continue to extend until all life becomes impossible in the affected regions. If this should happen—we hope that it will not—the very survival of mankind will be at stake. History has examples of civilizations which have disappeared because of such lack of foresight.
49.	In making known to the international community our profound desire that it give more attention to the threats hanging over the Sahel and grant assistance to overcome them, we hope that it will adopt, as a basic principle that such assistance be extended to us on acceptable and tolerable conditions.
50.	A Sahelian contribution is necessary, even in a precarious and fragile ecosystem. Sahelians have imposed such a contribution on themselves. Proof of this is the affirmation of our joint political determination and perseverance in efforts even when any investment seems, at first sight, to be useless and doomed to failure. We are fighting tenaciously to create more decent living conditions, investing the bulk of our efforts in the elimination of the scourges which threaten our future.
51.	We also think that CILSS stands at a decisive point and that a reorientation of its strategy has become necessary. Its activities must be adapted to new and urgent needs in the region so that it can focus its efforts on well- defined priority areas, thus making a greater contribution to the development of the Sahel.
52.	When we speak of the Sahel, we cannot lose sight of the overall context in which we live and in which we are trying to resolve the problems of this region.
53.	The current crisis is a structural crisis of a system which has already demonstrated its inadequacy in today's world and its inability to meet the just demands of the peoples. It is not by indefinitely postponing the establishment of a new international economic order that means will be found to overcome that crisis.
54.	However, we cannot allow the present difficult situation to discourage us. We believe that the developing peoples and countries must persist in dialogue and consultation, because, in the absence of any alternative other than total failure and collapse, this approach is an historical imperative.
55.	The touchstone of our struggle is the full blossoming of our potential for independence, which will make it possible to revive our development efforts on the basis of full use of the productive capacities of our countries. In this context international co-operation is an external complement to the creation of bases for development aimed at satisfying the elementary needs of each community.
56.	In Cape Verde we know that, in order to meet the challenges we have consciously set for ourselves, we must rely above all on our own efforts. But as we have developed as a people, we have also learned the value of solidarity among men.
57.	We are proud of the fact that although our country is small and has been devastated by drought, the international community has judged us worthy of benefiting from significant assistance. It is thanks to this assistance that drought, which has persisted since the mid-1960s, no longer necessarily means death by starvation in Cape Verde. It is thanks to this assistance that our country has since its independence recorded economic growth indicators which have been encouraging even to the most sceptical among our development partners.
58.	However, we must manifest our concern at the increase in disquieting trends in official development assistance, which belie the relative optimism with which two years ago we ended the United Nations Conference, on the Least Developed Countries.
59.	For us, development assistance will be attaining its true objectives only if it ceases to be a mere palliative for emergency situations and becomes an actual stimulus and support for the mobilization of internal productive forces. The task is not to maintain artificially a moribund corpse, but to give it the proper treatment so that at the end of a reasonable period of time it can walk on its own feet.
60.	Furthermore, there can be no doubt that increasing development assistance is the only path leading to true integration and the expansion of the world market and thus to a reversal of the trends towards recession affecting it at present.
61.	The right to peace, security and development is a corollary of the sovereign equality of States. Theoretically, all States are equal. However, even though this principle may be valid juridically speaking, there is no analogy on the sociological level, where differences between States are enormous. There are rich countries and poor countries, countries possessing weapons capable of massive destruction and others that are defenceless, countries highly developed economically, scientifically and technologically and others that have not even reached a stage of economic viability and are struggling for the most elementary survival. The listing of differences could go on indefinitely to lead us to the conclusion that, internationally, the prevailing reality is that of unequal development.
62.	The non-aligned countries and the developing countries have demonstrated by their actions that countries can enjoy equal sovereignty only if their development is equal.
63.	Since peace is an indispensable condition for social progress and economic development, only a climate of detente, disarmament and renunciation of the arms race can be conducive to the rational utilization of their potential on the basis of co-operation from the more favoured countries.
65., The right to a peaceful life is not only an individual right but also a right of peoples which can be achieved only through the institution of a new international economic and legal order. However, respect for such a right is far from being the rule in the practice of international relations.
66.	Over the last 30 years the world has seen more than ISO armed conflicts, most of which have been fought in third world countries. It is not surprising that the violent and systematic denial of the right of peoples to development and to peace and security has been reflected in a series of violations of individual rights, beginning with the most elementary such as the right to life, to the free development of the personality, to food, to education and to work. The individual will never be protected as long as the right of his people to exist is called into question, as well as its right to become free from domination by all means at its disposal—whether it be the case of a colonised people or an occupied country—the right to choose freely the political system to assure its economic and social development, according to the role its has selected for itself, the right to dispose freely of its wealth and natural resources, and the right to eliminate any form of foreign economic exploitation.
67.	Traditionally, international law proclaims equality without taking into consideration the profound differences existing among States. From this standpoint, the non-aligned countries have made a decisive contribution to the strengthening of international law and to the defence of sovereign equality, taking into account the facts of international life today.
68.	Always, and especially at this time, peace has represented the profound aspirations of all peoples of the world. It is here that the instinct for survival as a human community has prevailed over the forces which are provoking an unbridled arms race, so-called limited wars, the devastation of countries, the annihilation of peoples, destabilization and permanent crisis.
69.	The struggle for peace is being waged on several fronts and must always guide the work and actions of governments, both internally and externally. This is why in Cape Verde, a strategically located archipelago at the crossroads of the Atlantic, we proclaim and repeat our firm wish to provide a haven of peace and dialogue and to prevent by all means our country ever becoming a source of tension among nations and peoples.
70.	That is why the Government of Cape Verde has based its conduct on the relentless defence of the principles of non-alignment and on the charters of the United Nations and the Organization of African Unity, on non-intervention in the internal affairs of other countries, on the search for relations of mutually advantageous cooperation and on the protection of the prerogatives of sovereignty, independence and freedom of thought and action. It is upon the vital necessity of struggling for peace that Cape Verde bases its action as a country which can be useful in the search for means of extinguishing hotbeds of confrontation which still exist on the African continent.
71.	The United Nations is more than ever necessary for the international community. It is evident that we are living at a decisive turning point for mankind. On the other hand, we know how delicate are the transition periods, particularly when the world has witnessed an accumulation of an unimaginable potential for destruction which has been building up over the last few decades.
72.	Coming generations will judge us on our capacity to manage this transitional phase. The United Nations is therefore increasingly called upon to play the role of guarantor of mankind's ability to cross the frontiers of the new era opened to it by the technological revolution, on the basis of peaceful relations and lasting co-operation among States.
73.	In this context, I cannot conclude my statement without expressing my confidence in the determination of all Member States to continue to support effectively the institutions of the United Nations, and in particular the Secretary-General, in the efforts to promote peace, development and international security.
